DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 04 October 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim.


Specification/Claim Informality Objections
In claim 9, line 3, the comma after “wherein” should be deleted (with reference to “wherein” in line 1).  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--NON-VOLATILE RESISTIVE MEMORY DEVICE INCLUDING A PLURALITY OF WRITE MODES--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 10, it is unclear in the claims whether “a DCW mode activating signal” in lines 9-10 of the claim is intended to be same as or different from “a DCW mode activating signal” in line 6 of the claim.
Similarly, in claim 10, it is unclear in the claims whether “an aDCW mode activating signal” in line 10 of the claim is intended to be same as or different from “an aDCW mode activating signal” in line 8 of the claim.

Claims 11-12 depend from claim 10, thus are rejected for the same reason(s) above for claim 10.

In claim 13, it is unclear in the claim whether “a normal mode” in line 6 is intended to refer to a normal mode associated with a read mode (i.e., not associated with any write mode/ operation) or associated with another write mode. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0141567 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, LEE discloses a non-volatile memory (NVM) device, comprising: 
a memory cell array including a plurality of resistive memory cells (e.g., including Cp in Fig. 3) connected to a plurality of bit lines (e.g., BL’s in Fig. 3) and a plurality of word lines (e.g., WL’s in Fig. 3); 
a word line driver configured to select one of the plurality of word lines in response to an address, and apply a word line voltage to the selected word line (e.g., to drive WL1 in Fig. 3 as a selected WL, and including 104 in Fig. 14); 
a bit line driver configured to select one of the plurality of bit lines in response to the address, and apply a bit line voltage to the selected bit line (e.g., to drive BL3 in Fig. 3 as a selected BL, and including 106 in Fig. 14); 
a write circuit configured to generate the bit line voltage and the word line voltage in response to a write control signal (e.g., to write to Cp in Fig. 3 as a selected memory cell, and including 112_3 in Fig. 14); 
a read circuit configured to read data from a resistive memory cell connected to the selected word line and the selected bit line in response to a read control signal (e.g., to read from Cp in Fig. 3 as a selected memory cell, and including 110 in Fig. 14); 
an input and output (I/O) circuit configured to receive write data from an external device (e.g., including 130 in Fig. 14, receiving WDATA associated with EDATA, with reference to paragraph [0051] “the write data WDATA may be the externally supplied data EDATA”); and 
control logic configured to 
select a write mode from a plurality of write modes (e.g., to select at least one or a combination of the different write modes associated with S1660, S1650, S1690, S1700 and S1710 in the write operation of Fig. 16), 
generate the write control signal based on at least one of the selected write mode (e.g., based on at least one of the write modes in Fig. 16), the write data (e.g., based on WDATA in Fig. 16), and the read data (e.g., based on the YES branch of S1640 or S1680 in Fig. 16, associated with PRE-READ), and 
generate the read control signal (e.g., associated with PRE-READ in S1640 and S1680 in Fig. 16) based on at least one of the selected write mode and the write data (e.g., the selected write mode and/or the write data associated with S1650 or S1690 in Fig. 16).

Regarding claim 2, LEE discloses the NVM device of claim 1, wherein the memory cell array includes a plurality of memory cell layers (e.g., including the Cp layer in Fig. 3) vertically stacked in a direction perpendicular to a substrate (e.g., with reference to and as implied in paragraph [0086] “any cell structure such as 3D, crosspoint, wafer stack, etc. may be implemented in the embodiments of the present invention”).

Regarding claim 3, LEE discloses the NVM device of claim 2, wherein at least one of the plurality of write modes is selected according to a position of at least one memory cell layer among the plurality of memory cell layers (e.g., with reference to 150_3 in Fig. 14, in which a write mode is selected according to the address EADDR associated with a position of a memory cell layer and paragraph [0086] highlighted above; also, with reference to Fig. 11, as applied to Figs. 14-16).

Regarding claim 4, LEE discloses the NVM device of claim 1, wherein at least one of the plurality of write modes is selected according to the address (e.g., with reference to 150_3 in Fig. 14, in which a write mode is selected according to the address EADDR; also, with reference to Fig. 11, as applied to Figs. 14-16).

Regarding claim 5, LEE discloses the NVM device of claim 1, wherein the control logic includes a write latch configured to store the write data (e.g., with reference to 130 and 112_3 in Fig. 14), and a read latch configured to store the read data (e.g., with reference to 132 and 110 in Fig. 14).

Regarding claim 6, LEE discloses the NVM device of claim 1, wherein the plurality of write modes (here, in view of dependent claims 7-12 further narrowing/ defining the different write modes, each of the write modes in this claim is interpreted broadly as at least one or a combination of the different write modes in Fig. 16) include a normal mode (e.g., including S1660 in Fig. 16), a data comparison write (DCW) mode (e.g., including S1650 in Fig. 16, with reference to claim 7 below), an aggressive data comparison write (aDCW) mode (e.g., including S1690 in Fig. 16, with reference to claim 8 below), and a read skip aggressive data comparison write (RDSKIP aDCW) mode (e.g., including S1710 in Fig. 16, with reference to claim 9 below).

Regarding claim 7, LEE discloses the NVM device of claim 6, wherein the DCW mode (including S1650 in Fig. 16) does not perform a write operation when the write data and the read data are same (e.g., with reference to S1650 “write only write data WDATA not matching read data RDATA”; i.e., the write operation is not performed if they are matching/ same).

Regarding claim 8, LEE discloses the NVM device of claim 6, wherein the aDCW mode (including S1690 in Fig. 16) does not perform a write operation when both the write data and the read data are reset data (e.g., with reference to S1690 “write erase data ‘1’ in ‘0’ cells”; i.e., the write operation is not performed if the read cell data is the rese data ‘1’ which is also the write/ erase data).

Regarding claim 9, LEE discloses the NVM device of claim 6, wherein the RDSKIP aDCW mode (including S1710 in Fig. 16, in combination with S1690 associated with the aDCW mode above) does not perform a write operation when both the write data and the read data are reset data (e.g., with reference to S1690 “write erase data ‘1’ in ‘0’ cells”; i.e., the write operation is not performed if the read cell data is the rese data ‘1’ which is also the write/ erase data), and wherein the RDSKIP aDCW mode does not perform a sensing operation when the write data is set data (e.g., with reference to S1710 “write only ‘0’ data in WDATA”; i.e., the set data ‘0’ is written without a sensing operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0141567 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 14, LEE discloses the NVM device of claim 1, wherein the control logic is further configured to control performance of a read operation during which a read voltage is applied to the selected bit line (e.g., associated with the YES branch from S1640 or S1680 in Fig. 14), and the read circuit includes a sense amplifier (e.g., with reference to SA in Figs. 11-12, as applied to Figs. 14-16).
LEE does not disclose that the sense amplifier compares a voltage of the selected word line with a reference voltage.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use such sense amplifier configuration for the cross-point resistive memory device of LEE (e.g., with reference to Fig. 3 thereof), since such sense amplifier configuration was common and well known in the art as an equivalent alternative sense amplifier configuration for a cross-point resistive memory device (such as that of LEE), in order to effectively distinguish the memory cell resistance states associated with stored data.


Allowable Subject Matter
Claims 10-13, insofar as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10 (and its dependent claims 11-12), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claim 6 and base claim 1, including the specific combination and configuration of the different logic circuits and the different write mode activating signals as recited in the claim.
Regarding claim 13, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including at least one of the plurality of write modes defines a write operation that performs a read operation, the bit line voltage having a second read level is applied to the selected bit line when the read operation is performed, and the second read level is higher than a first read level for a read operation performed in a normal mode (understood to be associated with a read mode and not associated with any write mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824